      Case 4:21-cv-03018 Document 1 Filed on 09/16/21 in TXSD Page 1 of 10




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 ARLENE MERCADO, on Behalf of                    §
 Himself and on Behalf of All Others             §
 Similarly Situated,                             §
                                                 §
        Plaintiff,                               §
                                                 §       CIVIL ACTION NO. : 4:21-cv-3018
 V.                                              §
                                                 §
 SUPERNOVA MANAGEMENT, INC.                      §
                                                 §
        Defendant.                               §

                         PLAINTIFF’S ORIGINAL COMPLAINT
                        COLLECTIVE ACTION & JURY DEMAND

       1.      Defendant Supernova Management, Inc. failed to pay Plaintiff Arlene Mercado and

dozens of other employees the overtime compensation guaranteed by the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq.

       2.      Defendant paid Plaintiff and all other similarly situated workers on a day rate basis

without overtime, despite requiring work weeks of at least 60 hours a week.

       3.      Defendant issued no overtime payment to Plaintiff and all other similarly situated

workers when they worked more than 40 hours in a week.

       4.      Defendant’s conduct violates the FLSA, which requires non-exempt employees to

be compensated for all hours in excess of forty in a workweek at one and one-half times their

regular rates of pay. See 29 U.S.C. § 207. On behalf of herself and all other similarly situated

employees, Plaintiff brings this action as a collective action under the FLSA, 29 U.S.C. § 216(b).

Members of the collective action are referred to as the “FLSA Class Members.”




                                                1
      Case 4:21-cv-03018 Document 1 Filed on 09/16/21 in TXSD Page 2 of 10




                     SUBJECT MATTER JURISDICTION AND VENUE

       5.       This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.

       6.       Venue is proper in this District because a Defendant does a significant portion of

its business in this District and many of the wrongs herein alleged occurred in this District.

       7.       Defendant Supernova Management, Inc. is headquartered in Harris County, Texas.

                        PARTIES AND PERSONAL JURISDICTION

       8.       Plaintiff Mercado is an individual residing in Harris County, Texas. Plaintiff’s

written consent to this action is attached hereto as Exhibit A. Plaintiff performed work for

Defendant within the last three years for which she did not receive the FLSA’s required overtime

compensation.

       9.       The FLSA Class Members are all current and former employees of Defendant paid

on a day rate basis that worked at any time during the three-year period before the filing of this

Complaint.

       10.      Defendant Supernova Management, Inc. is a domestic corporation that may be

served process through its registered agent Martin Abraham at 6249 South Loop East, Houston,

Texas 77087 or wherever he might be found.

                                          COVERAGE

       11.      In an FLSA case, the following elements must be met: (1) the existence of an

employment relationship; (2) that Plaintiff was engaged in commerce or employed by an enterprise

engaged in commerce; (3) that Defendant failed to pay Plaintiff overtime/minimum wage; and (4)

that Plaintiff is owed the amount claimed by a just and reasonable inference. See, e.g., Jones v.




                                                 2
      Case 4:21-cv-03018 Document 1 Filed on 09/16/21 in TXSD Page 3 of 10




Willy, P.C., Civil Action No. H-08-3404, 2010 WL 723632, at *2 (S.D. Tex. Mar. 1, 2010) (citing

29 U.S.C. § 207(a) and Harvill v. Westward Commc’ns, L.L.C., 433 F.3d 428, 439 (5th Cir. 2005)).

       12.     “The   Supreme      Court   has   made    clear   that   the FLSA extends   federal

control ‘throughout the farthest reaches of the channels of interstate commerce.’” Alvarez v. Amb-

Trans Inc., 2012 WL 4103876 *2 (W.D. Tex., 2012), (citing Walling v. Jacksonville Paper

Co., 317 U.S. 564, 567). “The Fifth Circuit has also emphasized that no de minimis rule applies

to the FLSA; any regular contact with commerce, no matter how small, will result in coverage.”

Alvarez, 2012 WL 4103876 *2 (Citing Marshall v. Victoria Trans. Co., Inc., 603 F.2d 1122, 1124

(5th Cir.1979)).

       13.     At all material times, Defendant has been an employer within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

       14.     Both the individual and enterprise coverage are applicable in this case.

       15.     At all material times, Defendant has been an enterprise within the meaning of 3(r)

of the FLSA. 29 U.S.C. § 203(r).

       16.     At all material times, Defendant has been an enterprise or enterprise in commerce

or in the production of goods for commerce within the meaning of 3(s)(1) of the FLSA because

Defendant has had and continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       17.     Here, Defendant employed Plaintiff and the FLSA Class Members as part of its

furniture business. Plaintiff’s and the Class Members’ regular job duties consisted of facilitating

the sale of furniture that has moved through interstate commerce.

       18.     Furthermore, Defendant has an annual gross business volume of not less than

$500,000.




                                                 3
      Case 4:21-cv-03018 Document 1 Filed on 09/16/21 in TXSD Page 4 of 10




          19.      At all material times, Plaintiff and Class Members were employees who engaged

in commerce or in the production of goods for commerce as required by 29 USC § 207.

          20.      In addition to Plaintiff, Defendant has employed numerous other employees, who

like Plaintiff, are employees engaged in interstate commerce. Further, Defendant itself engages in

interstate commerce because it orders supplies across state lines, conducts business deals with

merchants across state lines, advertises on the internet, and processes loans with banks in other

states.

                                                FACTS

          21.      Defendant Supernova Management, Inc. operates a chain of Houston area furniture

stores under the trade name “SuperNova Furniture.”

          22.      Defendant operates the following store locations in the Houston area:

                a. 10000 Northwest Freeway, Houston, TX 77092

                b. 201 Sharpstown Center, Houston, TX 77036

                c. 6655 Gulf Freeway, Houston, TX 77087

                d. 1250 Fry Road, Houston, TX 77084

                e. 4545 Eastpark Drive, Houston, TX 77028

          23.      All of these locations advertise under a common webpage and are controlled by

Ana and Martin Abrahams.

          24.      Plaintiff worked for Defendant as a credit associate from approximately June of

2020 to September of 2021.

          25.      Plaintiff worked for Defendant at its Northwest Freeway location, its Gulf Freeway

location, and its Fry Road location.




                                                   4
      Case 4:21-cv-03018 Document 1 Filed on 09/16/21 in TXSD Page 5 of 10




       26.     As a credit associate, Plaintiff was responsible for processing credit applications

for furniture purchases, explaining the purchase contracts to customers, and answering the phone.

       27.     Plaintiff generally worked a five day a week schedule. Each day was 12 hours.

Accordingly, Plaintiff’s normal workweek was 60 hours.

       28.     However, Defendant did not pay Plaintiff any overtime. Instead, Defendant paid

Plaintiff on a day rate basis. That is, for each day Plaintiff worked, Defendant paid her a flat $175

per day.

       29.     If Plaintiff did not work a day, she was not paid for that day.

       30.     If Plaintiff missed a part of a day, her day rate was prorated by the number of hours

she worked and reduced accordingly.

       31.     Defendant did not pay Plaintiff a salary.

       32.     Defendant did not guarantee Plaintiff a set amount of compensation per week.

       33.     Defendant did not pay Plaintiff commissions.

       34.     Defendant did pay Plaintiff a series of non-discretionary bonuses at various points

in her career. These bonuses were paid based on pre-announced sales quotas at the stores where

she worked. Defendant should have included these bonuses in her regular rate when calculating

overtime. But, because Defendant did not pay her overtime, it did not.

       35.     Defendant still owes Plaintiff her last bonus payment.

       36.     No exemption in the FLSA shelters Defendant from paying overtime to Plaintiff.

       37.     Defendant did not pay Plaintiff a salary. Instead, it paid her on a day rate basis.

Because Plaintiff was not paid a salary, none of the FLSA “white collar” exemptions—executive,

administrative, or professional—can apply.




                                                 5
      Case 4:21-cv-03018 Document 1 Filed on 09/16/21 in TXSD Page 6 of 10




       38.      Even if Defendant did pay Plaintiff a salary, her duties would not qualify her for

any exemption.

       39.      Plaintiff did not supervise other employees or manage a customarily recognized

department of Defendant’s company.

       40.      Plaintiff did not have authority to hire or fire other employees.

       41.      Plaintiff performed work related to Defendant’s core business, not the management

of the company’s operations.

       42.      Plaintiff’s primary duty did not require independent judgment or discretion.

Instead, Defendant required Plaintiff to carry out her work according to detailed step-by-step

procedures promulgated by Defendant.

       43.      Much of Plaintiff’s work consisted of answer the phone or filling out forms created

by Defendant.

       44.      Despite these facts, Defendant misclassified Plaintiff as exempt from receiving

overtime pay.

       45.      Plaintiff is far from alone in her misclassification as exempt at Supernova

Management, Inc.

       46.      Defendant operates under the misconception that paying its employees on a day

rate basis instead of hourly insulates it from paying overtime.

       47.      Defendant uses the same day rate system to compensate the majority of its

employees.

       48.      Apart from its sales employees, Defendant pays virtually its entire workforce on a

day rate basis without overtime, including other credit associates, drivers, and warehouse workers.




                                                  6
     Case 4:21-cv-03018 Document 1 Filed on 09/16/21 in TXSD Page 7 of 10




       49.     Defendant even advertises its day rate compensation structure on the hiring portion

of its webpage.

       50.     Currently, Defendant’s hiring webpage

(https://www.supernovafurniture.com/Contents/Site/CAREERS/CAREERS/77) (last visited

September 16, 2021), contains the following job posting for credit associates:




       51.     Currently, Defendant’s hiring webpage

(https://www.supernovafurniture.com/Contents/Site/CAREERS/CAREERS/77) (last visited

September 16, 2021), contains the following job posting for delivery drivers:




                                                7
      Case 4:21-cv-03018 Document 1 Filed on 09/16/21 in TXSD Page 8 of 10




       52.     Currently, Defendant’s hiring webpage

(https://www.supernovafurniture.com/Contents/Site/CAREERS/CAREERS/77) (last visited

September 16, 2021), contains the following job posting for warehouse helpers:




       53.     As these hiring posts demonstrate, Defendant has a policy of paying its workforce

on a day rate basis, rather than hourly with overtime.

                        COUNT ONE: VIOLATION OF 29 U.S.C. § 207

       54.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       55.     Defendant’s practice of failing to pay Plaintiff time-and-a-half for all hours worked

in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

       56.     None of the exemptions provided by the FLSA that would excuse the payment of

overtime are applicable to Defendant, Plaintiff, or the FLSA Class Members.

                          COLLECTIVE ACTION ALLEGATIONS

       57.     Plaintiff incorporates by reference the allegations in the preceding paragraphs.

       58.     Plaintiff has actual knowledge that FLSA Class Members have also been denied

overtime pay for hours worked over forty (40) hours in a workweek as a result of Defendant’s

misclassification of its employees as exempt from overtime.

       59.   Plaintiff’s knowledge is based on her personal work experience and through

communications with other workers of Defendant at the various locations of Defendant where she



                                                 8
      Case 4:21-cv-03018 Document 1 Filed on 09/16/21 in TXSD Page 9 of 10




worked. Plaintiff personally worked with other employees of Defendant under the same day rate

compensation structure at multiple job sites for Defendant.

       60.     Defendant misclassified and continues to misclassify FLSA Class Members as

exempt employees and pays the FLSA Class Members on a day rate basis without overtime.

       61.     FLSA Class Members perform or have performed the same or similar work as

Plaintiff and were misclassified as exempt by Defendant.

       62.     FLSA Class Members are not exempt from receiving overtime pay under the FLSA.

       63.     As such, FLSA Class Members are similar to Plaintiff in terms of relevant job

duties, pay structure, misclassification and/or the denial of overtime pay.

       64.     Defendant’s failure to pay the overtime compensation required by the FLSA results

from generally applicable policies or practices and does not depend on the personal circumstances

of any FLSA Class Member. Defendant’s failed to pay overtime because it pays all the FLSA

Class Members on a day rate basis.

       65.     The experiences of Plaintiff, with respect to her pay, hours, and duties are typical

of the experiences of the FLSA Class Members.

       66.     The specific job titles or precise job responsibilities of each FLSA Class Member

does not prevent collective treatment.

       67.     All FLSA Class Members, irrespective of their particular job requirements, are

entitled to overtime compensation for hours worked in excess of forty (40) in a workweek.

       68.     Although the exact amount of damages may vary among the FLSA Class Members,

the damages for the FLSA Class Members can be easily calculated by a simple formula. The claims

of all FLSA Class Members arise from a common nucleus of facts. Liability is based on a

systematic course of wrongful conduct by Defendant that caused harm to all FLSA Class Members.



                                                 9
     Case 4:21-cv-03018 Document 1 Filed on 09/16/21 in TXSD Page 10 of 10




       69.      Defendant’s conduct was willful and/or with reckless disregard of the FLSA.

       70.      Defendant did not act in good faith.

       71.      As such, the class of similarly situated Plaintiff for the FLSA Class is properly

defined as follows:

                All current and former who worked for Defendant at any time during
                the three-year period before the filing of this Complaint that
                Defendant paid on a day rate basis.

                                             JURY DEMAND

       72.       Plaintiff hereby demands trial by jury on all issues.

                                                  PRAYER

       73.      For these reasons, Plaintiff prays for:

             a. An order designating the FLSA Class as a collective action and authorizing notice
                pursuant to 29 U.S.C. § 216(b) to all employees of Defendant paid on a day rate
                basis to permit them to join this action by filing a written notice of consent;

             b. A judgment against Defendant awarding Plaintiff and the FLSA Class Members all
                their unpaid overtime compensation and liquidated damages;

             c. An order awarding attorneys’ fees and costs;

             d. Such other and further relief as may be necessary and appropriate.

                                                 Respectfully submitted,


                                                 By: /s/ John Neuman
                                                 John Neuman
                                                 SOSA-MORRIS NEUMAN, PLLC
                                                 JNeuman@smnlawfirm.com
                                                 Texas State Bar No. 24083560
                                                 5612 Chaucer Drive
                                                 Houston, Texas 77005
                                                 Telephone: (281) 885-8630
                                                 Facsimile: (281) 885-8813

                                                LEAD ATTORNEY IN CHARGE FOR PLAINTIFF AND
                                                CLASS MEMBERS


                                                  10
